Citation Nr: 0025524	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  00-02 486	)	DATE
	)
	)


THE ISSUE

Whether a July 1995 decision of the Board of Veterans' 
Appeals denying entitlement to an increased rating for 
traumatic brain syndrome with psychotic reaction should be 
revised or reversed on the basis of clear and unmistakable 
error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



FINDINGS OF FACT

1.  In January 2000, the moving party filed a motion alleging 
clear and unmistakable error in a July 1995 decision of the 
Board denying entitlement to an increased rating for 
traumatic brain syndrome with psychotic reaction.

2.  On March 22, 2000, the Board received written notice from 
the moving party's representative that the motion has been 
withdrawn.


CONCLUSION OF LAW

Having been withdrawn, a motion alleging clear and 
unmistakable error in a July 1995 decision of the Board 
denying entitlement to an increased rating for traumatic 
brain syndrome with psychotic reaction is dismissed without 
prejudice.  38 C.F.R. § 20.1404(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 C.F.R. § 20.1404(f) (1999) permits a party to withdraw a 
motion to review a final Board decision on the basis of clear 
and unmistakable error at any time before the Board 
promulgates a decision on the motion.  The withdrawal must be 
in writing, filed at the address provided under 38 C.F.R. 
§ 20.1404(c), and signed by the moving party or by such 
moving party's representative.  If such a writing is timely 
received, the motion shall be dismissed without prejudice to 
refiling under subpart (f) of 38 C.F.R. § 20.1404.  Inasmuch 
as the motion in this case was withdrawn by the moving 
party's representative in a statement dated March 22, 2000, 
received by the Board on that date, and prior to promulgation 
of a decision on the motion by the Board, the motion is 
dismissed without prejudice to refiling.


ORDER

The motion is dismissed without prejudice to refiling.



		
	CHRISTOPHER P. KISSEL
Acting Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (1999).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.

